Exhibit 10.2
 
 

[cphi.jpg]   

--------------------------------------------------------------------------------

Re: Service about being independent director, Chairman of the Nominating and
Compensation Committee, and member of the Audit Committee of China Pharma
Holdings, Inc.


December 24, 2012


Dear Mr. Yingwen Zhang,


On behalf of the Board of Directors and the Company, I am pleased to welcome you
to join the Board of the China Pharma Holdings, Inc. as an independent director,
Chairman of the Nominating and Compensation Committee, and member of the Audit
Committee. I look forward to working with you. Your starting date will be the
date of the board approves your engagement and your engagement for this term
will end on the date of the next annual shareholders meeting.


Your compensation will consist of the following:
1)  
A retainer of RMB 40,000 per year, payable quarterly within 5 days of the end of
the quarter;



If you agree to the terms and conditions stated above, please sign and date this
letter below.


I look forward to working with you and sincerely hope that your service will be
enjoyable and rewarding.


Sincerely






Chairman of the Board
China Pharma Holdings, Inc.




Response:
This letter correctly sets forth the understanding of Mr. Yingwen Zhang.




By:      /s/ Yingwen Zhang


Date:                                               
 
 
 
 
[cphi2.jpg]

